Citation Nr: 1414861	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  12-05 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for or the cost of payment of an outpatient eye examination at Vision Marketplace in March 2010, to include the question of pre-authorization. 


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision in October 2011 of the Department of Veterans Affairs (VA) North Florida/South George Veteran's Health System in Gainesville, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that the claimed private eye examination was individually authorized by his primary care physician.  Clarification is required.


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran's primary care physician, Dr. Brown at the Locanto VA CBOC, whether she provided individual authorization for the Veteran to undergo an eye examination at Vision Marketplace in March 2010; and to provide an opinion as to whether VA facilities capable of providing the eye examination were geographically inaccessible to the Veteran.

2.  Determine whether Dr. Brown had authority to provide individual authorization for the Veteran to undergo a private eye examination.

3.  If the decision remains adverse to the Veteran, issue a Supplemental Statement of the Case and return the matter to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


